Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 14, 2020

                                      No. 04-20-00356-CR

                                   John Stewart MUELLER,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due September 14, 2020; however, the court granted an
extension of time to file the brief until October 14, 2020. Appellant has filed a motion requesting
an additional thirty-day extension of time to file the brief.

       We grant the motion and order appellant’s attorney, Kurtis S. Rudkin, to file the
appellant's brief by November 13, 2020.Counsel is advised that no further extensions of time will
be granted absent a motion, filed by the date the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court